DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claims Status
                          Claims 5-6 are pending in the application.
                          Claims 1-4 and 7 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No 2009/0298514 A1 to UIIah in view of US 2010/0242065 A1 to Murakami.
As to Claim 5, UIIah discloses a method of displaying content on a video display device, the method comprising: receiving viewing history information of content from a mobile information terminal by the video display device (see fig.3, el.302; page.8, ¶0093); transmitting the viewing information of the selected content and a transmission request of the selected content from the video display device to a server in which the selected content is stored via a network (see fig.3; page.8, ¶0094); transmitting the selected content from the server to the video display device in response to the transmission request and the viewing information from the video display device (see fig.3, el.218; page.8, ¶0094); receiving the selected content transmitted from the server by the video display device; and displaying the received selected content on the video display device (see fig.3, el.218; page.8, ¶0094 and see fig.14; page.14, ¶0134).
Ullah does not explicitly discloses generating viewing information including the number of views by a user of selected content selected by the user based on the received viewing history information in the video display device; wherein the selected content stored in the server is video content divided into a plurality of video parts, the plurality of video parts including video parts for advertisements and video parts for main programs, wherein the plurality of video parts for main programs include a first video part constituted of fixed video data regardless of the number of views of the selected content included in the viewing information transmitted from the video display device and a second video part having video data that is changed in accordance with the number of views and wherein the server selects one video data of a plurality of selectable video data as the video data of the second video part in accordance with the number of views and transmits the selected video data to the video display device.
Murakami discloses generating viewing information including the number of views by a user of selected content selected by the user based on the received viewing history information in the video display device (see fig.8; page.2, ¶0027, ¶0055); wherein the selected content stored in the server is video content divided into a plurality of video parts, the plurality of video parts including video parts for advertisements and video parts for main programs (see fig.1, el.6-7; page.2, ¶0029), wherein the plurality of video parts for main programs include a first video part constituted of fixed video data regardless of see fig.2-5; page.3, ¶0031-¶0039, ¶0062-¶0063) and wherein the server selects one video data of a plurality of selectable video data as the video data of the second video part in accordance with the number of views and transmits the selected video data to the video display device (see fig.4 and 8-10; page.4, ¶0054-¶0055,¶0059-¶0063, ¶0082).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time of the invention was made to modify UIIah by the teaching of Murakami in order to insert a commercial(s) in the distribution content by automatically determined based on the viewing history information of the viewer, by which an effective commercial reflecting the preference of the viewer can be achieved. 
As to Claim 6, UIIah further discloses wherein the viewing history information of the content is transmitted from the video display device to the mobile information terminal and stored in a memory of the mobile information terminal, and the viewing history information stored in the memory of the mobile information terminal is transmitted to the video display device in response to the request from the video display device (see fig.10; page.10, ¶0107).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2010/0037255 A1 to Sheehan et al.
US 2006/0293955 A1 to Wilson et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424